           Case 2:18-cv-00259-GMN-EJY Document 62 Filed 01/22/21 Page 1 of 4




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     REFLEX MEDIA, INC., et al.,                       )
 4                                                     )
                           Plaintiffs,                 )        Case No.: 2:18-cv-00259-GMN-EJY
 5
            vs.                                        )
 6                                                     )                      ORDER
     SUCCESSFULMATCH.COM, et al.,                      )
 7                                                     )
                           Defendants.                 )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Elayna J. Youchah, (ECF No. 61), which recommends granting Plaintiffs’
12   Motion for Entry of Default Judgment, (ECF No. 59).
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. Id. The Court may accept, reject,
17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
18   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
19   not required to conduct “any review at all . . . of any issue that is not the subject of an
20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
21   that a district court is not required to review a magistrate judge’s report and recommendation
22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
23   1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so, January 12, 2021, has passed.
25   (See Report and Recommendation, ECF No. 61).


                                                  Page 1 of 4
          Case 2:18-cv-00259-GMN-EJY Document 62 Filed 01/22/21 Page 2 of 4




 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 61), is
 3   ACCEPTED AND ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiffs’ Motion for Entry of Default Judgment,
 5   (ECF No. 59), is GRANTED.
 6         IT IS FURTHER ORDERED that, pursuant to 15 U.S.C. § 1116, Defendants Song
 7   Donglin, Tom Fu, Lucy Liu, Phoebe Wu, Wang Yu, and Jessica Zhang are hereby permanently
 8   enjoined from:
 9         1. Selling, offering for sale, distributing, advertising, or promoting any goods or
10            services that display any words or symbols that so resemble or are confusingly
11            similar to the Trademarks as to be likely to cause confusion, mistake or deception, on
12            or in connection with any goods or services that are not authorized by or for
13            Plaintiffs;
14         2. Using the Trademarks, any other marks, or domain names confusingly similar to
15            those marks alone or in combination with any other letters, words, letter strings,
16            phrases or designs, or the look and feel of Plaintiffs’ Websites in commerce or in
17            connection with any goods or services;
18         3. Using any word, term, name, symbol, or device, or combination thereof that causes
19            or is likely to cause confusion, mistake or deception as to the affiliation or
20            association of Defendants Song Donglin, Tom Fu, Lucy Liu, Phoebe Wu, Wang Yu,
21            and Jessica Zhang or their goods with Plaintiffs’, or as to the origin of Defendants
22            Song Donglin, Tom Fu, Lucy Liu, Phoebe Wu, Wang Yu, and Jessica Zhang’s goods
23            or services, or any false designation of origin, false or misleading description or
24            representation of fact;
25         4. Further infringing on the rights of Plaintiffs in and to any of its Trademarks, trade


                                                Page 2 of 4
          Case 2:18-cv-00259-GMN-EJY Document 62 Filed 01/22/21 Page 3 of 4




 1             dress, products, and services or otherwise damaging Plaintiffs’ goodwill or business
 2             reputations;
 3         5. Operating the Review Websites without explicitly disclosing their affiliation with
 4             Successful Match;
 5         6. Otherwise competing unfairly with Plaintiffs in any manner; and,
 6         7. Continuing to perform in any manner whatsoever any of the other acts
 7             complained of in this complaint.
 8         IT IS FURTHER ORDERED that Defendants Song Donglin, Tom Fu, Lucy Liu,
 9   Phoebe Wu, Wang Yu, and Jessica Zhang and/or registrars cancel and/or transfer the following
10   URLS to Plaintiffs Reflex Media, Inc. and/or Clover 8 Investments PTE. Ltd.:
11         1. www.seekingarrangements.org;
12         2. www.seekamillionaire.com;
13         3. www.seekingarrangementaustralia.com;
14         4. www.seeekingarrangementdatingwebsite.com;
15         5. www.seeking-arrangement-com.com;
16         6. www.seekingarrangementloginin.com;
17         7. www.seekingarrangementsreviews.com;
18         8. www.seekingarrangementdatingsite.com; and,
19         9. www.seekarrangement.com.
20         IT IS FURTHER ORDERED that Defendants Song Donglin, Tom Fu, Lucy Liu,
21   Phoebe Wu, Wang Yu, and Jessica Zhang comply with the permanent injunction and give
22   notice of such compliance within 60 (sixty) court days of having the default judgment served
23   upon them by email.
24   //
25   //


                                                  Page 3 of 4
          Case 2:18-cv-00259-GMN-EJY Document 62 Filed 01/22/21 Page 4 of 4




 1         IT IS FURTHER ORDERED that Plaintiffs be awarded a total of $20,900,000.00 in
 2   statutory damages.
 3         The Clerk of Court shall enter judgment accordingly and close the case.
 4         DATED this _____
                       22   day of January, 2021.
 5
 6
 7                                              ___________________________________
                                                Gloria M. Navarro, District Judge
 8                                              UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 4 of 4
